DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “selecting a subset of said training observations comprising a fraction of said training observations that are most similar to said target observation; ranking the training observations of said subset by similarity of each such training observation to said target observation; and determining a significance of the features of said ranked training observations that contributed to said prediction” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of data mining, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, KOUTSOULERIS (US 20160192889) discloses 
a method, comprising:
derision scores quantify the individuals' similarity with respect to the learned classification categories, where the different data modalities are fused into a multi-modal similarity measure will be achieved by means of ensemble learning methods (see paragraph 86), but does not discloses determining similarity between the target observation and each training observation of a set of said training observations;
feature selection methods pass the unimodal data to a further processing step, consisting of dimensionality reduction methods such as a principal component analysis  (see paragraph 17), but is silent in disclosing selecting a subset of said training observations comprising a fraction of said training observations that are most similar to said target observation;
ranking the training observations of said subset by their predictive relevance (see paragraph 86, the pre-processed information will first enter a feature generation module that employs different feature selection algorithms, e.g. margin-based feature selection methods, to rank features (e.g. voxels) according to their predictive relevance for given clinical target axes), but not by similarity of each such training observation to said target observation.
KOUTSOULERIS (US 20160192889) is silent in disclosing explaining the reasons for a prediction made by an machine learning ensemble prediction process as to the probability of an outcome for a target observation, the prediction process having been trained on a plurality of training observations of a training dataset, said target observation and said training observations being characterized by a plurality of features, each feature having a feature value; and determining a significance of the features of said ranked training observations that contributed to said prediction. The preamble is given weight because the terms such as target observations and training set are tied to the limitations of the claims. 

Primary, Gillies (US 20160260211) discloses 
a method, comprising:
coefficient of determination (R2,Bet) between all possible pairwise combinations of features was used to quantify the level of similarity (see paragraph 117), but is silent in disclosing determining similarity between the target observation and each training observation of a set of said training observations;
selecting a subset of said training observations comprising a fraction of said training observations that are most similar to said other observations (see paragraph 61, computed image features can have a high correlation with each other, where this property is combined with the fact that the number of features available to us was much greater than the number of examples required the investigation of feature selection techniques to improve classification accuracy), but it is not clear if training observations that are most similar to said to target observations; 
ranking the training observations (see paragraph 63, relief-F was used to assign ranks to each individual feature. The top five and ten features found by the algorithm as shown in Table A, where the top ranked features measure tumor attachment to the wall of the lung), but not “of said subset by similarity of each such training observation to said target observation;” and
determining a significance of the features of said ranked training observations that contributed to said prediction (see paragraph 82, equal importance is given to all features with no prior bias towards radiologist preferences or accepted semantics. Such an analysis of a high dimensional feature space, i.e. “radiomics”, requires standardization and optimization to qualify these potential biomarkers for prognosis, prediction or therapy response. An important step in the qualification process is to statistically characterize individual features as being reproducible).
Gillies discloses a prediction made by an machine learning probability distribution given the class, assuming features are conditionally independent, it then computes the posterior probability of a sample belonging to each class and puts the test sample into the class with the largest posterior probability).
Gillies discloses an approach has been driven by the conventional radiologist belief that a heterogeneous tumor lesion is best described by an ensemble of factors ranging from tumors' shape, size, location, and density (see paragraph 94), but is silent in disclosing, in preamble, “… of explaining the reasons for a prediction made by an machine learning ensemble prediction process as …” 
Gillies discloses, in preamble, the prediction process having been trained on a plurality of training observations of a training dataset, said target observation and said training observations being characterized by a plurality of features, each feature having a feature value (see paragraphs 56 to 59).

Primary or Secondary reference, Smith (US 20160096272) discloses a method of explaining the reasons for a prediction made by an machine learning ensemble prediction process as to the probability of an outcome fora target observation, the prediction process having been trained on a plurality of training observations of a training dataset, said target observation and said training observations being characterized by a plurality of features, each feature having a feature value, comprising:
determining similarity between the subset of observation and each training observation of a set of said training observations (see paragraph 20, determining a similarity measure for a given training set, the similarity measure characterizing similarity between features of the subset and features of the given training set; based on an evaluation of the similarity measure, selecting one or more of the training sets), however it is not clear whether this subset of observation is the target observation;
determining a subset of features comprising the binary signal and a set of pixels randomly selected from the plurality of pixels (see paragraph 20), but does not disclosing selecting a subset of said training observations comprising a fraction of said training observations that are most similar to said target observation; and
determining a significance of the features of said ranked training observations that contributed to said prediction (see paragraph 247, RKNN approach may be employed for determining the relative importance of the features for producing a given output, where the feature relevance may be determined based on an error measure produced by individual KNN classifiers that contain those features. In some implementations, more relevant feature for a given output, may correspond to a lower error of individual KNN classifier(s) that may contain that feature).
Smith is silent in disclosing ranking the training observations of said subset by similarity of each such training observation to said target observation.

KOUTSOULERIS, Gillies and Smith, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 11. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/23/22